Title: To George Washington from Major General Artemas Ward, 12 April 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 12 April 1776.

I am to inform your Excellency, that Col. Warren, the Paymaster Genl acquaints me he has not Money enough left in

the Treasury (since what was drawn for the Commissary and Quarter Master) to pay the five Regiments which remain here, for the month of March.
Mr Quarter Master Parke had a Warrant for £5500.12 and Mr Commissary Avery had a Warrant for £4500 to defray the expences in their several departments, and they both assured me they could not do with less.
Your Excellency will be pleased to give the necessary directions with respect to a supply of Money. I am Your Excellency’s Obedient Humble Servant

Artemas Ward

